            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 1 of 19


1
     REESE LLP
2
     Michael R. Reese
     Carlos F. Ramirez (Pro Hac Vice to be Submitted)
3    100 West 93rd Street, 16th Floor
     New York, New York 10025
4    Telephone: (212) 643-0500
     Email: mreese@reesellp.com
5           cramirez@reesellp.com

6    REESE LLP
     George V. Granade
7
     8484 Wilshire Boulevard, Suite 515
8
     Los Angeles, California 90211
     Telephone: (310) 393-0070
9    Email: ggranade@reesellp.com

10   SHEEHAN & ASSOCIATES, P.C.
     Spencer Sheehan (Pro Hac Vice to be Submitted)
11   505 Northern Boulevard, Suite 311
     Great Neck, New York 11021
12   Telephone: (516) 303-0552
     Email: spencer@spencersheehan.com
13

14
     Counsel for Plaintiff and the Proposed Class
15
                                 UNITED STATES DISTRICT COURT
16                             FOR THE EASTERN DISTRICT OF CALIFORNIA
17
     DAVID ANDINO, individually and on              Case No. _______
18   behalf of all others similarly situated,
19                                  Plaintiff,

20                    - against -                   CLASS ACTION COMPLAINT
21                                                  Demand for Jury Trial
     APPLE, INC.. a California Company
22

23                                  Defendant
24

25

26                                   CLASS ACTION COMPLAINT
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 2 of 19


1           Plaintiff David Andino (“Plaintiff”) by his attorneys alleges upon information and belief,

2    except for allegations pertaining to Plaintiff, which are based on personal knowledge:

3           1.      Apple Inc. (“Defendant”) is one of the world’s largest computer and phone

4    manufacturers and retailers, and includes among its myriad services the option for consumers to

5    Rent or Buy movies, television shows, music and other media (the “Digital Content”) for a fee.

            2.      Consumers can “Buy” or “Rent,” and subsequently access their Digital Content,
6
     in a variety of ways via a smart phone, computer or tablet, and by using certain of Defendant’s
7
     “iTunes” applications or “apps,” which are the platforms where consumers and Defendant
8
     interact. Consumers can also access their Digital Content by using a palm-sized, plastic black
9
     box manufactured by Defendant called Apple TV. When connected to a television set, it can be
10
     used to “Buy” or “Rent,” and subsequently access, among other things, the Digital Content.
11
            3.      In the event that a consumer desires to “Rent” a movie (“Movie Content”),
12
     Defendant advertises that, for a fee of around $5.99, the consumer will have access to the Movie
13
     Content for 30 days and then for 48 hours after the consumer first starts to watch the Movie
14
     Content.
15
            4.      For a much higher fee of around $19.99, Defendant offers the option to “Buy” the
16   Movie Content.
17          5.      Below is a representative example of the options available to a consumer on
18   Defendant’s “iTunes Store” app at the digital point-of-sale of Movie Content:
19

20

21

22

23

24

25

26                                                   1
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 3 of 19


1

2

3

4

5

6

7

8

9

10

11

12
            6.      In the event that a consumer desires to “Buy” a television show (“Show
13
     Content”), Defendant will sell it for a fee of around $3.99 per episode.
14
            7.      For a much higher fee of around $29.99, Defendant offers the option to “Buy” an
15
     entire season of Show Content.
16
            8.      Below is a representative example of the options available to a consumer on
17
     Defendant’s “iTunes” app at the digital point-of-sale of Show Content:
18

19

20

21

22

23

24

25

26                                                    2
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 4 of 19


1

2

3

4

5

6

7

8

9

10

11

12

13          9.      In the event that a consumer desires to “Buy” a music song (“Music Content”),

14   Defendant will sell it for a fee of around $1.29 per song.

15          10.     If a song is part of an album of Music Content, Defendant offers the option to

16   “Buy” the album for a fee of around $11.99.

17          11.     Below is a representative example of the options available to a consumer on

18   Defendant’s “iTunes” app at the digital point-of-sale of Music Content:

19

20

21

22

23

24

25

26                                                    3
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 5 of 19


1

2

3

4

5

6

7

8

9

10
            12.     When a consumer chooses the option to “Buy” on the page of the Digital Content
11
     by clicking on the “Buy” button, the Digital Content instantly becomes available in the
12
     consumer’s Digital Content library without the consumer needing to accept any terms and
13   conditions pursuant to a clickwrap agreement.
14          13.     Regardless of which device is used to access Digital Content, or which “iTunes”
15   app is used to buy or rent the Digital Content, the app provides a tab or folder labeled
16   “Purchased.” Clicking on the word “Purchased,” takes the consumer to the Digital Content it

17   owns. Below are several examples:

18

19

20

21

22

23

24

25

26                                                    4
27

28
     Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 6 of 19


1

2

3

4

5

6

7

8

9

10

11

12          Movies Purchased with the “movies iTunes” app on Apple TV.

13

14

15

16

17

18

19
      Movies purchased with the “iTunes” app on a MacBook Air laptop computer.
20

21

22

23

24

25

26                                       5
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 7 of 19


1

2

3

4

5

6

7

8

9

10

11

12

13
                       Movies purchased with the “iTunes Store” app on an iPhone.
14

15          14.     “Purchased” folders that store consumers’ Show Content and Music Content also
16   exist on Defendant’s various “iTunes” apps.
17          15.     Reasonable consumers will expect that the use of a “Buy” button and the

18   representation that their Digital Content has been “Purchased” means that the consumer has paid

19   for full access to the Digital Content and, like any other purchased product, that access cannot be

20   revoked. In other words, just like Best Buy cannot come into a person’s home to repossess the

21   movie DVD that such person purchased from it, Defendant should not be able to remove Digital

     Content from its customers’ Purchased folders.
22
            16.     Unfortunately for consumers who chose the “Buy” option, this is deceptive and
23
     untrue. Rather, the ugly truth is that Defendant secretly reserves the right to terminate the
24
     consumers’ access and use of the Digital Content at any time, and has done so on numerous
25

26                                                     6
27

28
             Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 8 of 19


1    occasions, leaving the consumer without the ability to enjoy their already-bought Digital

2    Content.

3           17.       Defendant’s representations are misleading because they give the impression that

4    the Digital Content is purchased – i.e. the person owns it – when in fact that is not true because

5    Defendant or others may revoke access to the Digital Content at any time and for any reason.

            18.       In so representing the “Purchase” of Digital Content as true ownership of the
6
     content, Defendant took advantage of the (1) cognitive shortcuts made at the point-of-sale, e.g.
7
     Rent versus Buy and (2) price of the Digital Content, which is akin to an outright purchase
8
     versus a rental.
9
            19.       Though some consumers may get lucky and never lose access to any of their paid-
10
     for media, others may one day find that their Digital Content is now gone forever. Regardless,
11
     all consumers have overpaid for the Digital Content because they are not in fact owners of the
12
     Digital Content as represented by Defendant, despite having paid the amount of compensation
13
     necessary to “Buy” the product.
14
            20.       Defendant’s representations that consumers are truly purchasing their Digital
15
     Content are designed to – and do – deceive, mislead and defraud consumers. The following
16   quote from a Forbes article explains the disappearing Digital Content issue with respect to
17   Defendant’s sale of Movie and Show Content:
18
                A woman from Illinois contacted me to say that she has lost multiple iTunes
19              TV show and movie purchases over time, with varying outcomes when she’s
                taken each case up with Apple. Timeless Season 1 disappeared, but was
20              reinstated after sufficient ‘nagging’. A selection of movie purchases/code
                redeems were also lost: Hercules (2014), How To Train Your Dragon, Gone
21              Girl, The Intern, If I Stay, The Final Girls, Romancing The Stone and
                Birdman. All were eventually restored, but only after ‘a week of calls and live
22              chats’ with Apple. Or two weeks in Hercules case.
23   John Archer, Apple Responds To Disappearing iTunes Movie Purchases Issue,
24
     FORBES (Sep. 17, 2018).
25

26                                                     7
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 9 of 19


1           21.     The above complaint is not new news for Defendant. Indeed, Defendant has been

2    aware for years now that consumers are routinely misled by the manner in which it “sells”

3    Digital Content. In a different Forbes article about this issue, Apple admits to being on notice

4    about the problem:

5             Reports have started to emerge of Apple completely deleting films from iTunes
              accounts even when they’ve been bought, not merely rented. And when people
6             complain about this, they’re receiving an astonishing message from Apple
              telling them that iTunes is just a “store front,” and so Apple isn’t to blame if a
7             film studio decides it no longer wants to make its titles available on iTunes.
8
     John Archer, Apple Is Deleting Bought Films From iTunes Accounts - And Don't Expect
9
     A Refund, FORBES (Sept. 13, 2018).
10

11          22.     Defendant has sold more Digital Content, and at substantially higher prices per

     unit than it would have in the absence of this misconduct, resulting in additional profits at the
12
     expense of consumers.
13
            23.     The consumer’s belief that they truly own the Digital Content has a material
14
     bearing on price or consumer acceptance of Defendant’s digital content delivery services because
15
     consumers are willing to pay substantially more for Digital Content that they believe they can
16
     access at any time and for an indefinite period.
17
            24.     The value of the Digital Content that Plaintiff and the Class members purchased
18
     and consumed was materially less than its value as represented by Defendant.
19
            25.     Had Plaintiff and Class members known the truth, they would not have bought the
20
     Digital Content from Defendant or would have paid substantially less for it.
21
            26.     As a result of the false and misleading representations, the Digital Content is sold
22   at a premium price, compared to other similar Digital Content and services represented in a non-
23   misleading way.
24

25

26                                                      8
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 10 of 19


1                                      JURISDICTION AND VENUE

2            27.      Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness

3    Act of 2005 or “CAFA”).

4            28.      Under CAFA, district courts have “original federal jurisdiction over class actions

5    involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

     diversity[.]”
6
             29.      Plaintiff David Andino is a citizen of Sacramento, California in Sacramento
7
     County.
8
             30.      Defendant Apple Inc. is a California corporation with a principal place of
9
     business in Cupertino, Santa Clara County, California and is a citizen of California.
10
             31.      Venue is proper because Plaintiff and many Class members reside in this District
11
     and Defendant does business in this District and State.
12
             32.      This court has personal jurisdiction over Defendant because it conducts and
13
     transacts business, contracts to supply and supplies goods within California.
14
             33.      A substantial part of events and omissions giving rise to the claims occurred in
15
     this District.
16                                                  PARTIES
17           34.      Plaintiff David Andino is a citizen of Sacramento, California in Sacramento
18   County.
19           35.      Defendant Apple Inc. is a California corporation with a principal place of

20   business in Cupertino, Santa Clara County, California and is a citizen of California.

21           36.      During the relevant statutes of limitations, Plaintiff purchased the Digital Content

22   within this district and/or State for personal consumption and/or use in reliance on the

23   representations that access to the Digital Content upon its purchase would not be revoked by

24
     Defendant or others.

25

26                                                      9
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 11 of 19


1                                           CLASS ALLEGATIONS

2            37.       The class consists of all persons who purchased Digital Content from Defendant

3    within the State of California from August 13, 2016 through class certification and trial (the

4    “Class”).

5            38.       Excluded from the Class are: governmental entities; Defendant; any entity in

     which Defendant has a controlling interest; Defendant’s officers, directors, affiliates, legal
6
     representatives, employees, co-conspirators, successors, subsidiaries, and assigns; and, any
7
     judge, justice, or judicial officer presiding over this matter and the members of their immediate
8
     families and judicial staff.
9
             39.       Common questions of law or fact predominate and include whether Defendant’s
10
     representations were and are misleading and if Plaintiff and other Class Members are entitled to
11
     damages.
12
             40.       Plaintiff's claims and basis for relief are typical to other members because all were
13
     subjected to the same unfair and deceptive representations and actions by Defendant.
14
             41.       Plaintiff is an adequate representative because his interests do not conflict with
15
     other members.
16           42.       No individual inquiry is necessary since the focus is only on Defendant’s
17   practices and the Class is definable and ascertainable.
18           43.       Individual actions would risk inconsistent results, be repetitive and are impractical
19   to justify, as the claims are modest relative to the scope of the harm.

20           44.       Plaintiff's counsel is competent and experienced in complex class action litigation

21   and intends to adequately and fairly protect Plaintiff’s and the other Class Members’ interests.

22           45.       Plaintiff seeks class-wide injunctive relief because the practices continue as well

23   as restitution.

24

25

26                                                      10
27

28
           Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 12 of 19


1                                                  CLAIMS

2                                             FIRST CLAIM
                         Violation of California’s Consumers Legal Remedies Act,
3                                       Cal. Civ. Code § 1750 et seq.
                                           On Behalf of the Class
4                                      Seeking Injunctive Relief Only
5           46.     Plaintiff repeats each and every allegation contained in the paragraphs above and
6    incorporates such allegations by reference herein.

7           47.     Plaintiff brings this claim on behalf of the Class for violation of California’s

8    Consumers Legal Remedies Act, Cal. Civ. Code § 1750 et seq. (the “CLRA”).

9           48.     This claim is for injunctive relief only, pursuant to California Civil Code section

10   1782(d).

11
            49.     Under the CLRA, “services” means “work, labor, and services for other than a

     commercial or business use, including services furnished in connection with the sale or repair of
12
     goods.” Cal. Civ. Code § 1761(b).
13
            50.     The component of Defendant’s iTunes app that enables online playing of
14
     “Purchased” Digital Content is a “service” under the CLRA.
15
            51.     Under the CLRA, “consumer” means “an individual who seeks or acquires, by
16
     purchase or lease, any goods or services for personal, family, or household purposes.” Id. §
17
     1761(d).
18
            52.     Plaintiff and the Class members are “consumers” under the CLRA.
19
            53.     Under the CLRA, “person” means “an individual, partnership, corporation, limited
20
     liability company, association, or other group, however organized.” Id. § 1761(c).
21          54.     Defendant is a “person” under the CLRA.
22          55.     Under the CLRA, “transaction” means “an agreement between a consumer and
23   another person, whether or not the agreement is a contract enforceable by action, and includes the
24   making of, and the performance pursuant to, that agreement.” Id. § 1761(e).
25          56.     Defendant, on the one hand, and Plaintiff and the Class members, on the other hand,

26                                                  11
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 13 of 19


1    engaged in “transactions” under the CLRA because, among other reasons, Defendant agreed to

2    sell, and pursuant to that agreement sold, Digital Content to Plaintiff and the Class members.

3           57.     Defendant’s actions, representations, omissions, and conduct have violated the

4    CLRA because they extend to transactions that are intended to result, or that have resulted, in the

5    sale of goods and services to consumers.

            58.     Under California Civil Code section 1770(a):
6
                    (a) The following unfair methods of competition and unfair or
7
                    deceptive acts or practices undertaken by any person in a
8
                    transaction intended to result or which results in the sale or lease of
9
                    goods or services to any consumer are unlawful:
10
                                                * * * * *
11
                    (5) Representing that goods or services have sponsorship,
12
                    approval, characteristics, ingredients, uses, benefits, or quantities
13
                    which they do not have . . . .
14
        Id. § 1770(a).
15
            59.     As detailed above, Defendant has violated California Civil Code section 1770(a)(5)
16   by representing that the Digital Content it sold to Plaintiff has characteristics and benefits that it
17   does not have, i.e., Defendant made representations to Plaintiff and the Class members indicating
18   that the Digital Content had been “Purchased” and, as such, that it would be available for viewing
19   and/or listening online indefinitely, when in fact Defendant knew that the Digital Content could

20   become unavailable for viewing due to content provider licensing restrictions or other reasons.

21          60.     Defendant violated the CLRA by making the representations and omissions it made

22   at the Digital Content point-of-sale detailed above when it knew, or should have known, that its

23   representations and omissions were false and misleading.

24
            61.     Plaintiff and the Class members believed Defendant’s representations that the

     Digital Content would available to them online indefinitely.
25

26                                                    12
27

28
           Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 14 of 19


1           62.     Plaintiff and the Class members would not have purchased the Digital Content, but

2    for the misleading representations and/or omissions by Defendant detailed above.

3           63.     The Digital Content Plaintiff and the Class members received was worth less than

4    the Digital Content for which they paid. Plaintiff and the Class members paid a premium price on

5    account of Defendant’s misrepresentations and/or omissions detailed herein.

            64.     Plaintiff and the Class members were injured in fact and lost money as a result of
6
     Defendant’s representations and/or omissions about the Digital Content detailed above. Plaintiff
7
     and the Class members paid for Digital Content they thought they were purchasing and, as such,
8
     would be available for viewing indefinitely, when in fact Defendant knew that the Digital Content
9
     could become unavailable for viewing due to content provider licensing restrictions or other
10
     reasons.
11
            65.     Plaintiff, on behalf of the Class members, requests that the Court enjoin Defendant
12
     from continuing to employ the unlawful methods, acts, and practices alleged herein pursuant to
13
     California Civil Code section 1780(a)(2). If the Court does not restrain Defendant from engaging
14
     in these practices in the future, Plaintiff and the Class members will be harmed in that they will
15
     continue to believe they are purchasing Digital Content for viewing and/or listening indefinitely,
16   when in fact, the Digital Content can be made unavailable at any time.
17          66.     Therefore, Plaintiff prays only for injunctive relief.
18                                           SECOND CLAIM
                              Violation of California’s False Advertising Law,
19
                                   Cal. Bus. & Prof. Code § 17500 et seq.
20                                         On Behalf of the Class
            67.     Plaintiff repeats each and every allegation contained in the paragraphs above and
21
     incorporates such allegations by reference herein.
22
            68.     Plaintiff brings this claim on behalf of the Class for violation of California’s False
23
     Advertising Law, Cal. Bus. & Prof. Code § 17500 et seq. (the “FAL”).
24
            69.     At all relevant times, Defendant has engaged in advertising and marketing
25
     representing that the Digital Content may be purchased by consumers for viewing and/or listening
26                                                  13
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 15 of 19


1    online indefinitely.

2           70.     Defendant engaged in its advertising and marketing with intent to directly induce

3    consumers, including Plaintiff and the Class members, to purchase the Digital Content based on

4    Defendant’s false and misleading representations and omissions.

5           71.     In making and disseminating the representations and omissions detailed herein,

     Defendant knew or should have known that the representations and omissions were untrue or
6
     misleading.
7
            72.     Plaintiff and the Class members believed Defendant’s representations that the they
8
     had purchased the Digital Content and, accordingly, the Digital Content would be available for
9
     viewing and/or listening indefinitely.
10
            73.     Plaintiff and the Class members would not have purchased the Digital Content, but
11
     for the misleading representations and/or omissions by Defendant detailed above.
12
            74.     The Digital Content Plaintiff and the Class members purchased was worth less than
13
     the Digital Content for which they paid. Plaintiff and the Class members paid a premium price on
14
     account of Defendant’s misrepresentations and/or omissions detailed herein.
15
            75.     Plaintiff and the Class members were injured in fact and lost money as a result of
16   Defendant’s representations and/or omissions about the Digital Content detailed above. Plaintiff
17   and the Class members paid for Digital Content that could be viewed online indefinitely but did
18   not receive such a product because the Digital Content may become unavailable due to potential
19   content provider licensing restrictions or for other reasons.

20          76.     Plaintiff, on behalf of the Class members, requests that the Court enjoin Defendant

21   from engaging in the false and misleading advertising and marketing set forth herein. If the Court

22   does not restrain Defendant from engaging in such conduct, Plaintiff and the Class members will

23   be harmed in that they will continue to purchase Digital Content they believe will be available

24
     indefinitely, when in fact, the Digital Content can be made unavailable at any time.

            77.     Therefore, Plaintiff prays for injunctive relief and restitution.
25

26                                                    14
27

28
               Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 16 of 19


1                                              THIRD CLAIM
                             Violation of California’s Unfair Competition Law,
2                                  Cal. Bus. & Prof. Code § 17200 et seq.
                                 Unlawful, Unfair, and Fraudulent Prongs
3
                                           On Behalf of the Class
4              78.   Plaintiff repeats each and every allegation contained in the paragraphs above and
5    incorporates such allegations by reference herein.
6              79.   Plaintiff brings this claim on behalf of the Class for violation of the unlawful,

7    unfair, and fraudulent prongs of California’s Unfair Competition Law, Cal. Bus. & Prof. Code §

8    17200 et seq. (the “UCL”).

9              80.   The circumstances giving rise to Plaintiff’s and the Class members’ allegations

10   include Defendant’s corporate policies regarding the sale and marketing of Digital Content for

11
     purchase.

               81.   Under the UCL, “unfair competition” means and includes “any unlawful, unfair or
12
     fraudulent business act or practice and unfair, deceptive, untrue or misleading advertising and any
13
     act prohibited by” the FAL. Cal. Bus. & Prof. Code § 17200.
14
               82.   By engaging in the acts and practices described herein, Defendant has committed
15
     one or more acts of “unfair competition” as the UCL defines the term.
16
               83.   Defendant has committed “unlawful” business acts or practices by violating the
17
     CLRA and the FAL, as detailed above.
18
               84.   Defendant has committed “unfair” business acts or practices by, among other
19
     things:
20
                        a. engaging in conduct for which the utility of the conduct, if any, is
21                          outweighed by the gravity of the consequences to Plaintiff and the members
22                          of the Class;
23                      b. engaging in conduct that is immoral, unethical, oppressive, unscrupulous,
24                          or substantially injurious to Plaintiff and the members of the Class; and
25                      c. engaging in conduct that undermines or violates the spirit or intent of the

26                                                   15
27

28
            Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 17 of 19


1                            consumer protection laws that this Class Action Complaint invokes.

2           85.       Defendant has committed unlawful, unfair, and/or fraudulent business acts or

3    practices by, among other things, engaging in conduct Defendant knew or should have known was

4    likely to and did deceive reasonable consumers, including Plaintiff and the Class members.

5           86.       As detailed above, Defendant’s unlawful, unfair, and/or fraudulent practices

     include making false and misleading representations and/or omissions.
6
            87.       As detailed above, Defendant has made material representations that the Digital
7
     Content purchased by Plaintiff and the Class members would be available for viewing and/or
8
     listening online indefinitely.
9
            88.       Defendant made the representations and omissions with intent to directly induce
10
     consumers, including Plaintiff and the Class members, to purchase the Digital Content based on
11
     the false and misleading representations and omissions.
12
            89.       Plaintiff and the Class members believed Defendant’s representations that the
13
     Digital Content would be available for viewing and/or listening online indefinitely.
14
            90.       Plaintiff and the Class members would not have purchased the Products, but for the
15
     misleading representations and/or omissions by Defendant detailed above.
16          91.       The Digital Content Plaintiff and the Class members received were worth less than
17   the Digital Content for which they paid. Plaintiff and the Class members paid a premium price on
18   account of Defendant’s misrepresentations and/or omissions detailed herein.
19          92.       Plaintiff and the Class members were injured in fact and lost money as a result of

20   Defendant’s violations of the unlawful, unfair, and/or fraudulent prongs of the UCL that are set

21   out above. Plaintiff and the Class members paid for Digital Content that they believed would be

22   available for viewing and/or listening online, but did not receive such a product because the Digital

23   Content may become unavailable due to potential content provider licensing restrictions or for

24
     other reasons.

            93.       Plaintiff, on behalf of the Class members, requests that the Court enjoin Defendant
25

26                                                    16
27

28
             Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 18 of 19


1    from engaging in the false and misleading advertising and marketing set forth herein. If the Court

2    does not restrain Defendant from engaging in such conduct, Plaintiff and the Class members will

3    be harmed in that they will continue to purchase Digital Content they believe will be available

4    indefinitely, when in fact, the Digital Content can be made unavailable at any time.

5            94.    Therefore, Plaintiff prays for injunctive relief and restitution.

                                           PRAYER FOR RELIEF
6
             WHEREFORE, Plaintiff, on behalf of himself and the Class members, respectfully
7
        requests that the Court enter an Order:
8
             A.     certifying the proposed Class under Federal Rule of Civil Procedure 23(a) and
9
     (b)(2), as set forth above;
10
             B.     declaring that Defendant is financially responsible for notifying the Class members
11
     of the pendency of this suit;
12
             C.     declaring that Defendant has committed the violations of law alleged herein;
13
             D.     providing for any and all injunctive relief the Court deems appropriate;
14
             E.     providing for restitution under the UCL and FAL;
15
             F.     awarding Plaintiff his reasonable costs and expenses of suit, including attorneys’
16   fees;
17           G.     awarding pre- and post-judgment interest to the extent the law allows; and
18           H.     providing such further relief as this Court may deem just and proper.
19

20

21

22

23

24

25

26                                                    17
27

28
              Case 2:20-cv-01628-JAM-AC Document 1 Filed 08/13/20 Page 19 of 19


1                                          JURY TRIAL DEMAND

2             Plaintiff demands a jury trial on all causes of action so triable.

3    Dated:    August 13, 2020
4
                                                             Respectfully submitted,
5
                                                             REESE LLP
6
                                                             /s/ Michael R. Reese
7                                                            Michael R. Reese
                                                             Carlos F. Ramirez
8                                                            100 W 93rd Street, 16th Floor
                                                             New York, New York 10025-7524
9                                                            Telephone: (212) 643-0500
                                                             Facsimile: (212) 253-4272
10
                                                             mreese@reesellp.com
11
                                                             REESE LLP
12                                                           George V. Granade
                                                             8484 Wilshire Boulevard, Suite 515
13                                                           Los Angeles, Calfornia 90211
                                                             Telephone: (310) 393-0070
14                                                           ggranade@reesellp.com

15                                                           SHEEHAN & ASSOCIATES, P.C.
16                                                           Sheehan & Associates, P.C.
                                                             Spencer Sheehan
17                                                           505 Northern Blvd Ste 311
                                                             Great Neck, New York 11021-5101
18                                                           Tel: (516) 303-0552
                                                             Fax: (516) 234-7800
19                                                           spencer@spencersheehan.com

20                                                           Counsel for Plaintiff and Proposed Class

21

22

23

24

25

26                                                      18
27

28
